Affirmed and Memorandum Opinion filed June 23, 2015.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-14-00777-CR

                    LUKE WAYNE HILTON, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 228th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1408458

                MEMORANDUM                   OPINION


      A jury convicted appellant Luke Wayne Hilton of burglary of a habitation
and found true two enhancement allegations. The jury sentenced appellant to
confinement for twenty-seven years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a timely notice of appeal. We
affirm.
      In his sole issue, appellant contends the evidence is legally insufficient to
support the jury’s finding that he was previously convicted of the two alleged
enhancement offenses.

                              STANDARD OF REVIEW

      We    apply    a   legal-sufficiency   analysis   in   reviewing   punishment
enhancement, viewing the evidence in the light most favorable to the verdict and
determining whether a rational trier of fact could have found the essential elements
of the offense beyond a reasonable doubt. See Jordan v. State, 256 S.W.3d 286,
289 (Tex. Crim. App. 2008); Salinas v. State, 163 S.W.3d 734, 737 (Tex. Crim.
App. 2005). To establish that a defendant has been convicted of a prior offense, the
State must prove beyond a reasonable doubt that (1) a prior conviction exists and
(2) the defendant is linked to that conviction. Flowers v. State, 220 S.W.3d 919,
921 (Tex. Crim. App. 2007). The trier of fact must look at the totality of the
evidence admitted to determine whether those two elements were proven beyond a
reasonable doubt. Id. at 921, 923.

                                     ANALYSIS

      For punishment enhancement purposes, the State alleged appellant was
convicted of aggravated robbery in cause number 0825876 and possession of a
controlled substance in cause number 1194179. Appellant pleaded “not true” to
both allegations. To prove the first enhancement, the State presented a judgment of
conviction and a “jail card” for cause number 0825876 with a thumb print. To
prove the second enhancement, the State presented a judgment of conviction and a
“jail card” for cause number 1194179 with a thumb print. Roy Reed, a latent print
examiner for the Harris County Sheriff’s Office testified that he compared the




                                         2
appellant’s prints to the prints on both jail cards and they were a match. 1 Reed also
testified that he could not compare appellant’s prints to the judgments in each
cause number because they were not clear enough.

       Appellant contends that because Reed could not match appellant’s prints to
the judgments, the evidence is legally insufficient. Appellant claims that the jail
card was not sufficient evidence to establish that appellant was the person
convicted in either cause number.

       The State may prove prior convictions through several means, one of which
is by the introduction of certified copies of the judgment and sentence and records
of the Texas Department of Corrections or a county jail including fingerprints of
the accused supported by expert testimony identifying the fingerprints of the
accused with known prints of the defendant. Rios v. State, 557 S.W.2d 87, 92 (Tex.
Crim. App. 1977). In Houser v. State, 762 S.W.2d 219, 220 (Tex. App.—Houston
[14th Dist.] 1988, pet. ref’d), the State introduced a certified copy of the judgment
and sentence in cause number 327,549, styled The State of Texas v. Douglas
Howard Houser. Id. The State also introduced testimony that the fingerprint taken
at the time the defendant was booked into jail on that offense matched a known
print of the defendant. Id. The defendant did not introduce any evidence that the
jail card was an unreliable county record. Id. This court concluded the evidence
sufficiently linked appellant to the prior conviction. Id. See also Taylor v. State,
947 S.W.2d 698, 707 (Tex. App.—Fort Worth 1997, pet. ref’d) (concluding the
State established identity in the judgments and sentences in the two prior
convictions by admitting into evidence a jail fingerprint card that had the
defendant’s fingerprints and the charges, by case number, of the two convictions).

       1
         Appellant’s brief contends the cause number on the jail card for the aggravated robbery
conviction is illegible but Reed testified, without objection, it was 825876.

                                               3
      For each previous offense in this case, the State introduced certified copies
of the judgment and sentence in each cause number and a jail card that had the
defendant’s prints and the charge and cause number. The jail cards were admitted
into evidence as business records and were accompanied by an affidavit from the
custodian of records for the Harris County Sheriff’s Department and were filed
with the court more than thirty days before trial. The State introduced testimony
that the fingerprint on each jail card matched a known print of appellant.

      We conclude that the evidence sufficiently linked appellant to the prior
convictions. See Flowers, 220 S.W.3d at 925. The jury, as a reasonable trier of
fact, could have found appellant’s enhancement paragraphs to be “true” beyond a
reasonable doubt. See Castle v. State, 402 S.W.3d 895, 900 (Tex. App.—Houston
[14th Dist.] 2013, no pet.). Therefore, the evidence is legally sufficient to support
the jury’s finding and we overrule appellant’s issue.

      The judgment of the trial court is affirmed.




                                       /s/       Tracy Christopher
                                                 Justice



Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             4